Exhibit 10.3

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (“Settlement Agreement”) is made and
entered into as of March 28, 2018, by and between David I. Lefkowitz, Esquire,
individually and on behalf of Wilshire Palisades Law Group, P.C. and the
Wilshire Palisades Law Group Health and Welfare Benefit Plan (together the
“Lefkowitz Parties”) and Farmers & Merchants Trust Company of Chambersburg as
successor by merger to Community Trust Company (“F&M”).  The Lefkowitz Parties
and F&M are collectively referred to herein as the “Parties.”

WHEREAS, David I. Lefkowitz, Esquire and the Wilshire Palisades Law Group, P.C.,
along with Ira Silverstein, Esquire and The Silverstein Firm LLC, represent the
plaintiffs in a putative class action against F&M, inter alia, in the United
States District Court for the Eastern District of Pennsylvania (the “Court”),
captioned Harvey Kalan, MD., et al. v. Farmers & Merchants Trust Company of
Chambersburg as Successor by Merger to Community Trust Company, et al., Civil
Action No. 15‑01435 (the “Litigation”);

WHEREAS, the putative class in the Litigation is comprised of (i) any and all
benefit plans, including those governed by the Employee Retirement Income
Security Act of 1974, also known as ERISA, and those not governed by ERISA,
whose assets, investments, or interests are held by the Regional Employers
Assurance Leagues Voluntary Employees’ Beneficiary Association Trust, also known
as the REAL VEBA Trust, or the Single Employer Welfare Benefit Plan Trust, also
known as SEWBPT (together the “Trusts”), which Trusts are now under the control
of a court‑appointed independent fiduciary; and (ii) any and all participants in
and beneficiaries of, or individuals with legal or beneficial interests in, the
benefit plans whose assets, investments, or interests are held by the Trusts;

WHEREAS, the Lefkowitz Parties are members of the putative class in the
Litigation;

WHEREAS, an agreement in principle to settle the Litigation has been reached as
between the plaintiffs on behalf of all members of the putative class (the
“Settlement Class”), and F&M (the “Settlement”), the terms of which are
memorialized in a Settlement Agreement that is subject to approval by the Court
in accordance with Rule 23 of the Federal Rules of Civil Procedure;

WHEREAS, as a condition of the Settlement, the Lefkowitz Parties will be
excluded from the Settlement Class; and

WHEREAS, the Parties hereto desire fully, finally, and forever to resolve,
discharge, and settle any and all claims that the Lefkowitz Parties have or may
have against F&M;





--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the covenants, conditions, and mutual
promises, set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

1.Incorporation of Recitals.

The preceding recitals are incorporated herein and form a material part of this
Settlement Agreement.

2.Release of Claims.

The Lefkowitz Parties, jointly and severally, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby release and forever discharge, for themselves, their agents, servants,
employees, heirs, beneficiaries, executors, administrators, trustees,
successors, assigns and personal representatives, F&M and its past, present, and
future owners, members, shareholders, officers, directors, employees, parents,
subsidiaries, affiliates, insurers, brokers, agents and attorneys, and the
predecessors, successors or assigns of any of them, jointly and severally (the
“F&M Released Parties”), of from any and all manner of claims, complaints,
allegations, demands, actions, suits, causes of actions, and grievances, of any
kind or nature whatsoever, as well as all forms of relief, including all
accountings, costs, damages, disgorgement, restitution, debts, exemplary or
punitive damages, expenses, liabilities, losses, remedies, indemnification,
contribution, and attorneys and other professional fees and related
disbursements, whether direct or derivative, nominal or beneficial, possessed or
claimed, known or unknown, suspected or unsuspected, choate or inchoate, in law
or in equity, whether brought under federal, state, or any other jurisdiction’s
law, that the Lefkowitz Parties ever had, now have, or hereafter can, shall, or
may have, including claims for indemnification or contribution to the extent
arising out of or related to the claims and causes of action alleged, or any and
all claims or cause of action that could have been alleged, in the
Litigation.  This release is contingent and shall only be effective upon the
Court’s final approval of the Settlement of the Litigation.  This release does
not include any claims to enforce this Settlement Agreement or any claims that
have been or could be brought against John J. Koresko, V, Koresko & Associates,
P.C. or against any insurance company, agent, or firm that participated in the
sale of life insurance policies to the Trusts, or the sale of participation in
the Koresko arrangement to the Lefkowitz Parties.  These exclusions are to
eliminate any possible ambiguity and mean that John J. Koresko, V, Koresko &
Associates, P.C., and any insurance company, agent, or firm that sold life
insurance policies to the Trusts, or participation in the Koresko arrangement,
are not within the definition of the F&M Released Parties.





--------------------------------------------------------------------------------

 

3.No Admission of Liability.

Nothing in this Settlement Agreement, the Litigation or the negotiations that
preceded this Settlement Agreement shall be construed as or deemed to be
evidence of, or an admission of liability by any of the Parties hereto, nor
shall it be admissible or offered into evidence in any action or proceeding.

4.Additional Terms and Conditions.

(a)Authority.  All counsel and any other persons executing this Settlement
Agreement warrant and represent that they have full authority to do so.

(b)Binding Effect.  This Settlement Agreement shall be binding on, and inure to
the benefit of, the successors, assigns, and agents of the Parties.

(c)Counterparts.  This Settlement Agreement may be executed in counterparts,
including fax or .pdf counterparts, each of which shall be deemed an original,
and all of which together shall constitute one and the same instrument.

(d)Attorneys’ Fees.  The Parties shall bear their own respective attorneys’ fees
and costs in conjunction with this Settlement Agreement.  In the event that any
action is brought to enforce or interpret this Agreement, the prevailing party
shall be entitled to recover in that action their reasonable attorneys’ fees
from the non‑prevailing party, in addition to any other relief to which the
prevailing party may be entitled.

(e)Advice of Counsel.  Each of the Parties has received or had the opportunity
to seek their or its own independent legal advice with respect to the
advisability of executing this Settlement Agreement and with respect to the
releases, waivers, and all other matters contained herein.

(f)Choice of Law.  This Settlement Agreement shall be construed, enforced, and
administered in accordance with the substantive laws of the Commonwealth of
Pennsylvania without regard to its conflicts of law principles.

[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, AND INTENDING TO BE LEGALLY BOUND HEREBY, the undersigned,
being duly authorized on behalf of the Parties, hereby execute this Settlement
Agreement.

﻿

﻿

Farmers & Merchants Trust Company of Chambersburg, as Successor by Merger to
Community Trust Company

﻿

﻿

By:  /s/Timothy G. Henry_________/s/ David I. Lefkowitz___________________

Timothy G. Henry, President & CEODavid I. Lefkowitz, Esquire, individually and

on behalf of the Wilshire Palisades Law

Group, P.C. and the Wilshire Palisades Law

/s/ Jack M. StoverGroup Health and Welfare Benefit Plan

Jack M. Stover, Esquire1337 Ocean Avenue, Suite A

Jayson R. Wolfgang, EsquireSanta Monica, CA  90401

409 North Second Street

Suite # 500

Harrisburg, PA  17101‑1357

﻿

﻿

Attorneys for Farmers & Merchants Trust Company of Chambersburg as successor by
merger to Community Trust Company

﻿

﻿



--------------------------------------------------------------------------------